ORDER

PER CURIAM.
Mark Hethcote appeals from the judgments of the circuit court sustaining the motions of Denise Hethcote to enforce the circuit court’s judgment and decree of dissolution of August 3, 2004. Finding no error, we affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).